DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compliance with 37 C.F.R  § 1.121
The amendments to the claims filed 7/27/2022 do not comply with 37 C.F.R.  § 1.121.  Specifically, claim 9 is labeled as “previously presented” but are amended.  In the interest of compact prosecution, the amendments have been entered.  Applicant is hereby notified that any future amendments that do not comply with 37 C.F.R.  § 1.121 may not be entered.

Information Disclosure Statement
The Information Disclosure Statement filed 05/04/2022 has been considered by the Examiner.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 07/27/2022, with respect to 35 U.S.C 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejections of claims 1-10 have been obviated by amendments to the claims.  The 35 U.S.C 112(b) rejections of claims 1-10 have been withdrawn. 
Applicant’s arguments, see pages 9-18, filed 07/27/2022, with respect to 35 U.S.C 101 rejections have been fully considered but they are not persuasive.
The Applicant argues:
The amended claims do not recite a judicial exception
The§ 101 rejection should be withdrawn because the claims does not recite the judicial exception of "mental processes." Accordingly, the claims do not fall within this subject matter grouping of abstract ideas. See 2019 PEG at 54.

	The Examiner respectfully disagrees.  The Examiner contends that the claims are directed to abstract ideas and fall within abstract ideas (mental processes), as explained in the non-final rejection.  The Examiner contends that the specific limitation(s) in the claims under examination (individually or in combination) that are believed to recite the abstract idea were identified and determined to fall within the subject matter groupings (see Non-final rejection, pages 4-5).  

	The Applicant further argues: 
The Examiner has failed to point out specifically how the limitations in the claims recite any purported abstract idea. Rather, the Examiner merely asserts, regarding claim limitations "acquir[ing] vital sign information from the subject" and "storing URI information," that "a human could acquire another's vital sign information" and "a human could mentally store URI information or remember URI information." Office Action at p. 5. In oversimplifying the claim into "a mental process," the Examiner has failed to consider the technical aspects of the features in the claims which are more than a mere "app[lication of] the abstract concept using a computer," which is exactly what Enfish, L.L.C. v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016) warns against.
Enfish explained that software inventions can satisfy§ 101 if the invention improves computer functionality. Enfish, L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016).
In Enfish, the patentee improved computer functionality with a database that allowed for "faster
searching data." Enfish, 822 F.3d at 1333. Accordingly, the Enfish court found the claims patentable under§ 101. Id. at 1339. Notably, the invention at issue in Enfish ran on a general purpose computer, but the court found that this did not "doom[] the claims" because, once again, the database in Enfish was "an improvement in the functioning of a computer" and not disclosure where someone merely "add[ed] conventional computer components to well-known business practices." Id.
The following features of amended claim 1, similarly to Enfish, cannot be considered abstract ideas, let alone "a mental process"
determin[ing] whether the vital sign information sensor is
communicably connected to the vital sign information display
apparatus;
in response to the ... determining ... , automatically transmit[ing] the
URI information from the memory to the vital sign information
display apparatus;
Here, even if the claims involve a mental process, which Applicant does not concede, the
claims do not recite a mental process because the claims do not 'set forth' or 'describe' "concepts performed in the human mind (including an observation, evaluation, judgment, opinion)" nor "fundamental economic principles or practices (including hedging, insurance, mitigating risk)[,] commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sale activities or behaviors, business relations), and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)." 2019 PEG at 52. Instead of a mental process, the claims recite and are directed to technical improvements relating to allowing inexperienced medical workers systems to effectively use a vital sign information sensor (such as a pulse oximeter) without having to spend time tracking down published technical information. See Applicant's Specification at paragraph 0052.

	The Examiner respectfully disagrees.  The Examiner does not necessarily disagree with the Applicant’s summary of Enfish, but does contend that the teachings of this court ruling do not specifically reflect the particulars of the instant application.  The Examiner contends that the invention in the court ruling of Enfish involved a change in how a computer functioned.  For instance, the ruling in Enfish explains “the specification also teaches that the self-referential table functions differently than conventional database structures”.  Further, the ruling in Enfish explains that “Contrary to conventional logical models, the patented logical model includes all data entities in a single table, with column definitions provided by rows in that same table”.  The Examiner contends that these teachings in the ruling in Enfish show that Enfish’s invention directly altered the functionality of a computer, whereas the instant application does not.
	Further, the Examiner contends that technical aspects of the features in the claims were considered and it was determined that such aspects did not add any meaningful limitation to the abstract idea and are not enough to qualify as significantly more than the abstract idea (see non-final office action, pages 5-8).

The Applicant further argues:
At least these elements in claim 1 show that Applicant's claims do not recite a mental process. Applicant's claims do not recite "mental processes" because the claims "cannot practically be performed in the mind." 2019 PEG at p. 52, n.14 (explaining that claims do not recite mental processes when they "could not as a practical matter, be performed entirely in a human's mind"). In this regard, the pending claims are similar to claim 2 of Example 37 ("Relocation of Icons on a Graphical User Interface") of the 2019 PEG Examples, which the Office indicates to be patent-eligible under Step 2A, Prong 1. See 2019 Subject Matter Eligibility Examples: Abstract Ideas ("2019 Examples'') at pp. 3 and 4.
For claim 2 of Example 37, the Office explains that "the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components." Id. The Office specifies that "the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated ... is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage." Id.
Here like the claim 2 of Example 37, Applicant's claims "do[] not recite a mental process
because the steps are not practically performed in the human mind." Id. For example, a human mind cannot practically perform operations of "in response to the vital sign information display apparatus determining that the vital sign information sensor is communicably connected to the vital sign information display apparatus, automatically transmit the URI information from the memory to the vital sign information display apparatus." At least this limitation of claim 1 cannot practically be performed with a human mind-a human mind cannot practically perform automatic transmission of URI information to a display apparatus. Because a "claim with limitation(s) that cannot practically be performed in the human mind does not recite a mental process" (2019 Update at p. 7), Applicant's claims do not recite a mental process.
Accordingly, under the 2019 PEG, the claims do not recite an abstract idea, and the claims are "eligible at Prong One of revised Step 2A." Additionally, the Examiner has not identified these claims as meeting the rare circumstances outlined in the memorandum. 2019 PEG at p. 53. The§ 101 rejection should, therefore, be withdrawn for this reason alone.

	The Examiner disagrees.  Again, like in Enfish, the Examiner contends that the Example detailed in Example 37 in the 2019 PEG Examples do not specifically reflect the particulars of the instant application.  The Examiner contends that the invention in Example 37 involved a change in how a computer functioned.  For instance, the Example details that “traditional software does not automatically organize icons so that the most used icons are located near the “start” or “home” icon, where they can be easily accessed.  Therefore, what is needed is a method that allows for such non-traditional arrangements to be performed automatically.”  The Examiner contends that these teachings in Example 37 show that the invention directly altered the functionality of a computer, whereas the instant application does not.
	The Examiner also points out that the recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea (see MPEP 2106.04(a)(2)(III)(C)).  The Examiner disagrees that claim 2 of Example 37 is a complete corresponding claim to guide interpretation of the instant independent claims.  The Examiner contends that the action of determining the amount of use of each icon by tracking how much memory has been allocated is much different than the required step of automatically transmitting the URI information from the memory to the vital sign information display apparatus in response to the vital sign information display apparatus determining that the vital sign information sensor is communicably connected to the vital sign information display apparatus as cited in the instant claim.  The Examiner maintains that the step of determining communicable connection and automatically transmitting information that could be stored/remembered in a human mind would fall under the categorization of a mental process.

	The Applicant further argues:
Here, even if the claims were deemed to recite "mental processes," which Applicant does not concede, the pending claims integrate any alleged abstract idea into a practical application. In particular Applicant's claims solve problems with existing vital sign information sensors in failing to provide inexperienced users with user friendly guidance on using a vital sign information sensor causing those inexperienced users to potential spend time or labor searching for technical information. See as-filed Specification at paragraph 0003. The claimed system and sensor solves the technical problem automatically transmitting URI information to a display apparatus improve a medical worker's efficiency in using a vital sign information sensor. See as filed Specification at paragraph 0052.
For example, independent amended claim 1 integrate a practical application by reciting improvements in the technical field of vital sign information sensors using techniques such as "in
response to the vital sign information display apparatus determining that the vital sign information sensor is communicably connected to the vital sign information display apparatus, automatically transmit[ing] the URI information from the memory to the vital sign information display apparatus." The pending claims provide a technical solution to a technical problem. Therefore, the claims recite "additional element[s that] reflect[]. .. an improvement to other technology or technical field" and thus "integrate the exception into a practical application." 2019 PEG at p. 55.
The M.P.E.P. instructs Examiners to "be 'careful to avoid oversimplifying the claims' by looking at them generally and failing to account for the specific requirements of the claims." M.P.E.P. 2106.05(a). Notwithstanding the M.P.E.P., the Examiner summarily concluded that the claims are directed an abstract concept. Office Action at 5. For the prong 2 analysis, the Examiner merely states that the claims' "vital sign information sensor," "sensor element," "memory," "URI information," "electronic content," "WEB server," "communications network," and "display apparatus" are all recited at a high level of generality and these elements "do not add any meaningful limits on practicing the abstract idea." Id. at 5. Applicant respectfully disagrees.
The Examiner has failed to properly identify the additional elements recited in claim 1 beyond the purported judicial exception and to evaluate those additional elements individually and in combination. As discussed above, at least the above additional elements cannot be considered “mental processes" or "certain method of organizing human interactions." Furthermore, "it is the combination of elements that provide the practical application" and "examiners are reminded that a claim that includes conventional elements may still integrate an exception in a practical application." 2019 PEG at 55. Moreover, as explained in the 2019 Examples, a claim integrates a practical application, even if it recites a generic processor, when the combination of elements recite a specific manner to perform the operations and an improvement over prior systems. See 2019 Examples at 2, 3, 11, 15, and 16 (Examples 37, 40, and 41 ). Thus, a proper evaluation of the amended claims demonstrates that Applicant's claims integrate any alleged abstract idea into the practical application because the pending claims recite a specific manner to perform operations that result in an improved system.

The Examiner disagrees.  The Examiner contends that the claim itself must integrate the practical application.  The Examiner contends that limitations that the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application do not appear to include the limitation reflecting that of the instant claims (see MPEP 2106.04(d)(I)).  The Examiner further points out that the courts have identified that limitations that generally link the judicial exception to a particular technological environment or field of use does not integrate a judicial exception into a practical application (see MPEP 2106.04(d)(I)).  The Examiner contends that the Applicant’s argument that the practical application being “improv[ing] a medical worker's efficiency in using a vital sign information sensor” would fall under this categorization of generally linking the judicial exception to a particular technological environment or field of use.  The Examiner also again reiterates from page 5 of the Non-final office action that the proposed benefit is moot if the prints are nearby and/or not lost, so the healthcare worker would be capable of accessing the desired prints without the sensor and system.  
The Examiner also continues to maintain that the claims' "vital sign information sensor," "sensor element," "memory," "URI information," "electronic content," "WEB server," "communications network," and "display apparatus" are all recited at a high level of generality and these elements "do not add any meaningful limits on practicing the abstract idea."  The Examiner contends that this was not merely stated and that the Examiner pointed to specific areas of the Applicant’s specification to support the determination that these elements were stated with a high level of generality (see Non-Final Rejection, pages 5-7).  

The Applicant further argues:
Indeed, claim 1 of Example 37 of the 2019 Examples supports the eligibility of Applicant's claims. Through claim 1 of Example 37 the Office explains that a claim recites eligible subject matter when the "claim recites the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI." 2019 Examples at 2. In particular, the Office explained that the sample claim recites a "specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices." Id at 2 and 3.
Like claim 1 of Example 37, Applicant's amended claims also integrate a practical application because Applicant's claims also recite additional elements directed the identification of a user's electronic devices. In the present case, amended claim 1 recites "determining whether the vital sign information sensor is communicably connected to the vital sign information display apparatus," which includes more than generically recited computer elements. These features are not well-understood, routine, nor conventional.
As such, these additional elements show that the claims integrate any alleged purported abstract idea into a practical application-and are therefore patent eligible under at least Prong 2 of Step 2A-because these elements describe improvements over prior vital sign information sensors and systems. Thus, like claim 1 of Example 37, Applicant's claims also "provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices." 2019 Examples at 3.
Accordingly, even assuming arguendo the claims recite an "abstract idea," the claims are still not "directed to" any abstract idea because the claims integrate a practical application. For this additional reason, Applicant's claims recite eligible subject matter under Prong 2 and the §101 rejection should be withdrawn.

	The Examiner disagrees.  The Examiner contends that the Example detailed in Example 37 in the 2019 PEG Examples do not specifically reflect the particulars of the instant application.  The Examiner contends that the invention in Example 37 involved a change in how a computer functioned.  For instance, the Example details that “traditional software does not automatically organize icons so that the most used icons are located near the “start” or “home” icon, where they can be easily accessed.  Therefore, what is needed is a method that allows for such non-traditional arrangements to be performed automatically.”  The Examiner contends that these teachings in Example 37 show that the invention directly altered the functionality of a computer, whereas the instant application does not.  The Examiner disagrees that claim 1 of Example 37 is a complete corresponding claim to guide interpretation of the instant independent claims.  The Examiner contends that the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI, as detailed in the Claim 1 analysis of Example 37, does not directly correspond to the step of the instant claim of "determining whether the vital sign information sensor is communicably connected to the vital sign information display apparatus".  The step of determining communicable connection is much less than the steps of claim 1 of Example 37.  Further, the Examiner contends that the claim as a whole and the additional elements recited in claim 1 of Example 37 does integrate the mental process into a practical application, whereas the instant claims do not.  The Examiner contends that claim 1 of Example 37 includes additional elements that recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.  The Examiner contends that the instant claims do not readily recite additional elements that recite a specific manner of providing a specific improvement over prior systems. 
	The 35 U.S.C 101 rejections of claims 1-5 and 7-10 are maintained.  However, the Examiner notes that upon further consideration, the limitations of instant claim 6 would qualify as containing significantly more than the abstract idea.  The Examiner contends that the pulse oximeter containing a light emitter and a light receiver would be considered specific structure that rises above what would be considered as a generic sensor.  Therefore, the Examiner points out that if this structure of the pulse oximeter was included in the independent claims, the 35 U.S.C 101 rejection would be overcome.

Applicant’s arguments, see pages 18-23, filed 07/27/2022, with respect to 35 U.S.C 102 rejections have been fully considered.  A portion of the Applicant’s arguments are found persuasive while a separate portion of the Applicant’s arguments are not found persuasive.  
The Applicant argues:
Wang relates to a patient monitoring help screen system and method (Wang Abstract). As seen below in Figs. 1 and 4, Wang discloses a monitor 10. While Wang does describe that "monitor 10 may be a pulse oximeter" (Wang paragraph 0025, line 7), it is clear that monitor 10 itself is not a sensor nor does it contain a sensor. Indeed, paragraph 0027, lines 1-4 of Wang explicitly state that the sensor is a separate element that is capable of connecting to the monitor 10 (i.e., "the monitor 10 includes functions such as processing physiological data and/or other data received from a patient sensor (discussed below) via a cable connection port 34 that is configured to communicatively couple with the sensor" emphasis added). The cable connection port 34 of monitor IO is clearly seen in Fig. I below and a sensor 86 is clearly seen in Fig. 4 below as being a distinct and separate device from monitor 10.

	The Examiner respectfully disagrees.  The Examiner continues to maintain that the vital sign information sensor is being equated to all elements 10 (monitor), 84 (cable), and 86 (sensor) of Wang.  The Examiner continues to point to Wang’s teaching that the monitor 10 may be a pulse oximeter (paragraph [0025]).  The Examiner contends that the sensor element of the instant claims is being equated to element 86 (sensor) of the Wang.  The Examiner points out that in paragraph [0010] of the instant specification, the vital sign information sensor 1 is taught to include a probe 12, a cable 13, and a connector 16 (Figure 1).  Based on this teaching of the instant specification and drawings, the Examiner contends that the sensor can include more elements than just a sensor element.  Therefore, the Examiner is not persuaded by the teachings of Wang (paragraphs [0027] and Figure 4) that the Applicant has referenced in this present argument.

	The Applicant further argues:
As best understood, the Office Action seems to be analogizing the all of the monitor 10, the cable 84, and the sensor 86 of Wang to the "vital sign information sensor" of Applicant's independent claim 1, but only the sensor 86 of Wang to the "vital sign information sensor" of Applicant's independent claim 7. Both interpretations fail to disclose the elements of the claims.
	
The Examiner respectfully disagrees.  The Examiner contends that the previous Office Action was consistent in its mapping of the vital information sensor to Wang for both independent claims 1 and 7.  For further clarification, the Examiner explains here and below that the vital sign information sensor is being equated to all elements 10 (monitor), 84 (cable), and 86 (sensor) of Wang.

	The Applicant further argues:
Since the both the display 11 and the memory as described in paragraphs 0027 and 0033 of Wang is a part of the monitor IO (i) if one were to analogize elements 10, 84, and 86 of Wang to the "vital sign information sensor," then such a combination of elements would be unable to communicably connect to a vital sign information display apparatus as required by Applicant's claims 1 and 7 (since the display is a sub part of the monitor 10), and (ii) if one were to only analogize element 86 of Wang to the "vital sign information sensor," then this element would not
comprise a memory as required by Applicant's claims 1 and 8 (since the memory is an sub part
of the monitor 10).
The Examiner respectfully disagrees.  The Examiner disagrees that such a combination of elements would be unable to communicably connect to a vital sign information display apparatus.  The Examiner points out that Wang teaches that the monitor 10 includes functions such as processing physiological data and/or other data received from a patient sensor via a cable connection port 34 that is configured to communicatively couple with the sensor and the processed data may be displayed in the display window 11 (paragraph [0027] of Wang).  Therefore, the display apparatus is configured to determine whether the vital sign information sensor is communicably connected to the vital sign information display apparatus because the display window would not be able to display processed data from the sensor without communicable connection.  Again, the Examiner explains here and below that the vital sign information sensor is being equated to all elements 10 (monitor), 84 (cable), and 86 (sensor) of Wang.  Therefore, part ii of the above argument by the Applicant is not applicable.

	The Applicant further argues:
Additionally, it is noted that while Wang may describe "video files [that] may be ... streamed/downloaded from a server over the internet" and that "the monitor may include a [HTTP] server to facilitate communication and/or downloading of video from a server or over the internet," (see Wang paragraph 0033) access to these video files is via user a selectable video settings input device 110.
In contrast to the user selectable video files of Wang, Applicant's claims allows for automatic retrieval/transmission and URI information and display of associated electronic content, for example as seen below in Applicant's Fig. 3.
Since Wang requires users to manually select video files, Wang does not disclose or teach "wherein the vital sign information sensor is configured to, in response to the vital sign information display apparatus determining that the vital sign information sensor is communicably connected to the vital sign information display apparatus, automatically transmit the URI information from the memory to the vital sign information display apparatus," as recited in amended independent claim I and "in response to determining that the vital sign information sensor is communicably connected to the vital sign information display apparatus, automatically acquire an electronic content from a WEB server disposed on a communication network with reference to URI information that can gain access to the electronic content provided by the WEB server" as recited in amended independent claim 7.

	The Examiner notes that while the Applicant’s specification does not explicitly recite “automatic” transmission, the Examiner does agree with the Applicant’s statement that “Applicant’s claims allows for automatic retrieval/transmission and URI information and display of associated electronic content”.  The Examiner point’s to Dictionary.com’s definition of automatic, “having the capability of starting, operating, moving, etc., independently (https://www.dictionary.com/browse/automatic) (see attached).  The Examiner contends that Applicant’s Figure 3 does show evidence of this limitation.  The Examiner is persuaded by the Applicant’s argument that Wang does not teach the “automatic” element in the cited limitations.  Therefore, the previous 35 U.S.C 102 rejection is withdrawn.  However, upon further search and consideration, the Examiner has rejected independent claims 1 and 7 over Wang, et al. (U.S PGPub No. 2008/0214906) in view of Atsushi (JP 2012053890) (cited in IDS) (English translation attached – citations are made to the attached English translation from PE2E-Search).  Dependent claims 2-6, 8, and 10 are also rejected over Wang, et al. and Atsushi.   Dependent claim 9 is rejected over Wang, et al. and Atsushi, further in view of Raduchel.  Please see 35 U.S.C 103 rejections below.  

Claim Objections
Claim 4 objected to because of the following informalities:  
Line 3: “information relevant to” should be changed to “information corresponding to”.  The Examiner requests this change to mirror the amendment made in claim 3, from which claim 4 depends.  The Examiner notes if the change isn’t made, 35 U.S.C 112 rejections would be made.
Line 5: “information relevant to” should be changed to “information corresponding to”.  The Examiner requests this change to mirror the amendment made in claim 3, from which claim 4 depends.  The Examiner notes if the change isn’t made, 35 U.S.C 112 rejections would be made.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Independent claim 1 is drawn to a sensor (i.e., manufacture or apparatus) and thus meets the requirements for step 1.  Independent claim 7 is drawn to a display system (i.e., machine) and thus meets the requirements for step 1.

Step 2A – Prong 1
Regarding claims 1 and 7, the following steps recite an abstract idea:
“acquir[ing] the vital sign information from the subject” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluation, judgements, and opinions.  In this case, a human could acquire another’s vital sign information.
“storing URI information” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluation, judgements, and opinions.  In this case, a human could mentally store URI information or remember URI information.
“automatically transmit[ting] the URI information” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluation, judgements, and opinions.  In this case, a human could mentally store URI information or remember URI information.

Furthermore, Paragraphs [0003]-[0004] establish that the benefit of the sensor and system is to alleviate the time and labor resources required for healthcare workers to find prints about an operating manual of the vital sign information sensor.  The proposed benefit is moot if the prints are nearby and/or not lost, so the healthcare worker would be capable of accessing the desired prints without the sensor and system.

Step 2A – Prong 2
	Regarding claim 1, the abstract idea is not integrated into a practical application.  The following elements do not add any meaningful limitation to the abstract idea:
	“a vital sign information sensor” and “a sensor element” are recited at a high level of generality.  For example, in paragraph [0045] of the instant specification, it is taught that the vital sign information sensor is not limited to a pulse oximeter and could be an electrocardiogram (ECG) sensor, a CO2 sensor, a blood pressure measurement cuff, an EEG electrode, a body temperature measurement probe, or the like.  The vital sign information sensor’s involvement is insignificant extra-solution activity in that the sensors are merely used to gather and collect data [MPEP 2106.05 (g)].
	“a memory” is recited at a high level of generality.  For example, in paragraph [0021] of the instant specification, it is taught that the memory includes a RAM and a ROM.  The involvement of memory is insignificant extra-solution activity in that it is merely an object on which the functional limitations operate [MPEP 2106.05(b)].
	“URI information” is recited at a high level of generality.  For example, in paragraph [0013] of the instant specification, it is taught that URL information is stored as an example of URI (Uniform Resource Identifier) information in the memory.  The involvement of URI information is insignificant extra-solution activity in that it is merely an object on which the function limitations operate [MPEP 2106.05(b)].
	“electronic content”, “WEB server”, “communication network”, and “display apparatus” are all recited at a high level of generality.  For example, in paragraph [0006] of the instant specification, it is taught that the electronic content includes information relevant to the vital sign information.  In paragraph [0011], it is taught that the WEB server is disposed on the communication network and configured to provide an electronic content of an HTML file (WEB page), a PDF file, and an image file.  In paragraph [0011], it is taught that the communication network is constituted by at least one of the Internet, a LAN (Local Area Network) and a WAN (Wide Area Network).  Paragraph [0026] teaches that the display section may be a display device such as a liquid crystal display or an organic EL display, a transmissive type or non-transmissive type head mount display, or a projector device projecting video onto a screen.  The involvement of electronic content, a WEB server, communication network, and display apparatus are insignificant extra-solution activity in that they are merely objects on which the function limitations operate [MPEP 2106.05(b)].

Step 2B
	The additional elements of claim 1, when considered either individually or in an ordered combination, are not enough to qualify as significantly more than the abstract idea.  As discussed above with respect to the integration of the abstract idea into a practical application, the “vital information sensor”, “memory”, “URI information”, “electronic content”, “WEB server”, “communication network”, and “display apparatus”, along with their associated functions and components, are recited at a high level of generality and simply amount to implementing the abstract idea on a computer.  The additional elements that were considered insignificant extra-solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine, and conventional.
	“a sensor element configured to acquire the vital sign information from the subject” is well-understood, routine, and conventional, as discussed in paragraph [0045] (The vital sign information sensor has been described to be a pulse oximeter, but could also be in the form of an electrocardiogram (ECG) sensor, a CO2 sensor, a blood pressure measurement cuff, an EEG electrode, a body temperature measurement probe, or the like.). 
	“wherein the URI information is capable of gaining access to an electronic content provided by a WEB server disposed on a communication network” is well-understood, routine, and conventional, as described in paragraph [0007] (“When the vital sign information sensor is communicably connected to the vital sign information display apparatus, the vital sign information display apparatus acquires the electronic content from the WEB server with reference to the URI information.”).
	“the URI information is transmitted from the memory to the vital sign information display apparatus” is presenting data, a well-understood, routine, and conventional computer activity. [MPEP 2106.05(d)(II) OIP Techs]
	The combination of additional elements adds nothing that is not already present when considered separately.  Therefore, claims 1 and 7 recites an abstract idea without significantly more.

	Dependent claims
	Regarding claim 2, the limitation “wherein the information relevant to the vital sign information sensor includes information relevant to an operating manual of the vital sign information sensor” further limits the abstract idea.  A human could read, understand, and remember information relevant to an operating manual of the vital sign information sensor; thus, this limitation also falls within the mental process grouping.
	Regarding claims 3-4, the limitations regarding information relevant to the vital sign information being separated into groups written one of two different languages also further limits the abstract idea.  A human could read, understand, and remember multiple pieces of information in different languages relevant to an operating manual of the vital sign information sensor; thus, these limitations also fall within the mental process grouping.
	Regarding claim 5, the limitation “when the vital sign information sensor is physically connected to the vital sign information display apparatus, the URI information is transmitted from the memory to the vital sign information display apparatus” further limits the abstract idea.  The additional feature of the sensor and display apparatus being physically connected is recited at a high level of generality and simply amounts to further implementing the abstract idea on a computer; thus, this limitation also falls within the mental process grouping.
	Regarding claim 8, the limitations “wherein the vital sign information sensor further includes a memory storing the URI information, and wherein when the vital sign information is communicably connected to the vital sign information display apparatus, the vital sign information display apparatus acquires the URI information from the memory and then acquires the electronic content from the WEB server with reference to the acquired URI information” further limits the abstract idea.  As discussed hereinabove, the limitations here include insignificant extra-solution activity in that they are merely objects on which the function limitations operate [MPEP 2106.05(b)].  Thus, these limitations also fall within the mental process grouping.
	Regarding claim 9, the limitations “wherein: the electronic content includes electronic contents; each of the electronic contents includes information relevant to the vital sign information sensor written in a corresponding one of languages; the URI information includes pieces of URI information; each of the pieces of URI information can gain access to a corresponding one of the electronic contents, and wherein the vital sign information display apparatus is configured to: acquire position information of the vital sign information display apparatus; select one of the pieces of URI information based on the acquired position information;7PRELIMINARY AMENDMENTAttorney Docket No.: Q258359Appln. No.: Not Yet Assigned acquire an electronic content corresponding to the selected URI information from the WEB server with reference to the selected URI information; and display the acquired electronic content” further limits the abstract idea.  As discussed hereinabove, components of URI information, electronic contents, and a display include insignificant extra-solution activity in that they are merely objects on which the function limitations operate [MPEP 2106.05(b)].  A human could read, understand, and remember multiple pieces of information in different languages relevant to an operating manual of the vital sign information sensor and a human could acquire a location of the vital sign information display apparatus; thus, these limitations also fall within the mental process grouping.
	Regarding claim 10, the limitation “wherein the vital sign information sensor and the vital sign information display apparatus are physically separated” further limits the abstract idea.  The additional feature of the sensor and display apparatus being physically separated is recited at a high level of generality and simply amounts to further implementing the abstract idea on a computer with a wireless connection; thus, this limitation also falls within the mental process grouping.
*The Examiner notes that upon further consideration, the limitations of instant claim 6 would qualify as containing significantly more than the abstract idea.  The Examiner contends that the pulse oximeter containing a light emitter and a light receiver would be considered specific structure that rises above what would be considered as a generic sensor.  Therefore, the Examiner points out that if this structure of the pulse oximeter was included in the independent claims, the 35 U.S.C 101 rejection would be overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (U.S PGPub No. 2008/0214906) in view of Atsushi (JP 2012053890) (cited in IDS) (English translation attached – citations are made to the attached English translation from PE2E-Search).
Regarding claim 1, Wang teaches (Figure 4, elements 10 – pulse oximetry monitor, 84 - cable, and 86 – sensor; all of elements 10, 84, and 86 of Wang are being equated to the vital sign information sensor) a vital sign information sensor for acquiring vital sign information from a physiological tissue of a subject (paragraph [0020] – pulse oximeter, i.e., a vital sign information sensor for acquiring vital sign information from a physiological tissue of a subject; paragraph [0034]), the sensor comprising: (Figure 4, element 86) a sensor element configured to acquire the vital sign information from the subject (paragraph [0020] – pulse oximeter; paragraph [0034]); and (Figures 1 and 3, elements 11, 112, 114) a memory storing URI information, wherein the URI information is capable of gaining access to an electronic content provided by a WEB server disposed on a communication network (paragraph [0020] – help screen system that incorporates video and/or photo stills which implies a memory; [0027] – software may be stored in memory, such as RAM, ROM, flash, or on ASIC; paragraphs [0033]-[0034] – The processor is able to retrieve from a memory an appropriate stored video help file to be viewed on the display.  Video files may be stored in a memory on the monitor or streamed/downloaded from a server or over the internet.  The monitor may include a Hypertext Transfer Protocol (HTTP) server to facilitate communication and/or downloading of video from a server or over the Internet, i.e., the device has a uniform resource identifier.); wherein (Figure 1, element 11 – display window, i.e., display apparatus; Figure 4, elements 10, 84, 86 – elements 10, 84, and 86 include the vital information sensor) the vital sign information sensor is configured to communicably connect to a vital sign information display apparatus (Paragraph [0025] – the display window is coupled with the monitor (i.e., communicably connected) and may display physiological data and other information, paragraph [0027]); wherein (Figure 1, element 11 – display window, i.e., display apparatus; Figure 4, elements 10, 84, 86 – elements 10, 84, and 86 include the vital information sensor) the information display apparatus is configured to determine whether the vital sign information sensor is communicably connected to the vital sign information display apparatus (paragraph [0027] – the monitor 10 includes functions such as processing physiological data and/or other data received from a patient sensor via a cable connection port 34 that is configured to communicatively couple with the sensor.  The processed data may be displayed in the display window 11. – Therefore, the display apparatus is configured to determine whether the vital sign information sensor is communicably connected to the vital sign information display apparatus because the display window would not be able to display processed data from the sensor without communicable connection.) and wherein the electronic content includes information corresponding to the vital sign information sensor (paragraph [0020] – help screen to seek answers for questions about the operation of the device without losing time searching for a hard-copy user manual; paragraph [0022] – video applications include video display of a user manual or equipment information, video help functions, video patient (physiological) report, video alarm, and so on).  Wang does not explicitly teach the limitation of instant claim 1, that is wherein the vital sign information sensor is configured to, in response to the vital sign information display apparatus determining that the vital sign information sensor is communicably connected to the vital sign information display apparatus, automatically transmit the URI information from the memory to the vital sign information display apparatus.
Atsushi teaches a measuring instrument that has on a client support system, a WWW server which provides an operation manual of the measuring instrument in an HTML form (abstract, page 1, lines 5-12).  Atsushi teaches (Figure 1) that the measuring instrument has a browser function, and a monitoring unit that monitors a state of a control unit, and a transfer request for a URL according with the state of the control unit that is sent to the WWW server, whereby a proper page of the operation manual is displayed on a monitor (abstract, page 1).  Atsushi teaches that although a measuring apparatus is mentioned here as an example of a client apparatus, the technical field and application of a client apparatus are arbitrary, and in addition to a measuring apparatus, all sorts of analysis apparatuses, manufacturing apparatuses, processing apparatuses, information processing apparatuses, etc. are possible (page 2, lines 1-8).  Atsushi teaches that the measuring device makes a page transfer request to the WWW server by designating an appropriate page URL in the online manual according to the internal state (standby, measuring, or trouble) of the device (page 2, lines 15-17).  Atsushi teaches that the WWW server transmits the HTML data of the page requested to be transferred from the measuring device to the measuring device, and the measuring device analyzes the HTML data and displays it on the monitor (page 2, lines 17-21).  Atsushi teaches that the control unit of the measuring apparatus sends a command to the communication unit to specify the URL of the top page of the online manual provided by manufacturer A and to access the WWW server (page 4, lines 26-28).  Atsushi teaches that in addition to the selection by the operator, the measurement device automatically monitors the operation state of the control unit by the monitoring unit so that a page corresponding to the operation state of the measurement device is automatically sent from the WWW server (page 5, lines 12-15).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Atsushi’s client support system to the teachings of Wang’s vital sign information sensor because doing so would improve the work efficiency in a client device (e.g., medical equipment, sensors, devices) (see abstract, page 1, line 6 of Atsushi).  One of ordinary skill in the art would have found Atsushi’s teaching applicable to Wang’s sensor because Atsushi’s invention is explained to be useable for several examples of a client apparatus, including a measuring apparatus (see page 2, lines 1-8 of Atsushi).  
Therefore, claim 1 is unpatentable over Wang, et al. and Atsushi.

Regarding claim 2, Wang, in view of Atsushi, renders obvious the vital sign information sensor according to Claim 1, as indicated hereinabove.  Wang also teaches the limitation of instant claim 2, that is wherein the information corresponding to the vital sign information sensor includes information relevant to an operating manual of the vital sign information sensor (paragraphs [0020]-[0022] and [0024] – The monitor can display a video, which may be a report of patient data, a report of performance of the patient monitor, a warning, an alarm, a help message, or a user manual).
Therefore, claim 2 is unpatentable over Wang, et al. and Atsushi.

Regarding claim 5, Wang, in view of Atsushi, renders obvious the vital sign information sensor according to Claim 1, as indicated hereinabove.  Wang also teaches the limitation of instant claim 5, that is wherein (Figure 4, elements 10, 84, and 86) when the vital sign information sensor is physically connected to the vital sign information display apparatus, the URI information is transmitted from the memory to the vital sign information display apparatus (paragraphs [0033]-[0034] – Video files may be stored in a memory on the monitor or streamed/downloaded from a server or over the Internet.  In one embodiment, the monitor may include a Hypertext Transfer Protocol (HTTP) server to facilitate communication and/or downloading of video from a server or over the Internet.  Due to possible memory limitations, the monitor may store certain relatively short help videos, while longer and/or supplemental videos may be accessed via a server or over the Internet.).
Therefore, claim 5 is unpatentable over Wang, et al. and Atsushi.

Regarding claim 7, Wang teaches (Figure 1, element 11 – display window, i.e., display apparatus; Figure 4, elements 10 and 92) a vital sign information display system (paragraphs [0020] – a patient monitor, such as a pulse oximeter, is provided that displays physiological information, [0025]-[0026]) comprising: (Figure 4, elements 10 – pulse oximetry monitor, 84 - cable, and 86 – sensor; all of elements 10, 84, and 86 of Wang are being equated to the vital sign information sensor) a vital sign information sensor configured to acquire vital sign information from a physiological tissue of a subject (paragraph [0020] – pulse oximeter, i.e., a vital sign information sensor for acquiring vital sign information from a physiological tissue of a subject; paragraph [0034]); and (Figure 1, elements 10 and 11; Figure 4, elements 10, 84, 86, and 92) a vital sign information display apparatus configured to communicably connect to the vital sign information sensor (Paragraph [0025] – the display window is coupled with the monitor (i.e., communicably connected) and may display physiological data and other information, and the monitor may be a pulse oximeter; paragraph [0033] – Cable 84 of the sensor 86 may be coupled to the monitor 10 or it may be coupled to a transmission device (not shown) to facilitate wireless transmission between the sensor 86 and the monitor 10), wherein (Figure 4, element 86 – sensor, i.e. sensor element) the vital sign information sensor includes a sensor element configured to acquire the vital sign information from the subject (paragraph [0020] – pulse oximeter; paragraph [0034]), wherein the vital sign information display apparatus is configured to: (Figure 1, element 11 – display window, i.e., display apparatus; Figure 4, elements 10, 84, 86 – elements 10, 84, and 86 include the vital information sensor) determine whether or not the vital sign information sensor is communicably connected to the vital sign information display apparatus (paragraph [0027] – the monitor 10 includes functions such as processing physiological data and/or other data received from a patient sensor via a cable connection port 34 that is configured to communicatively couple with the sensor.  The processed data may be displayed in the display window 11. – Therefore, the display apparatus is configured to determine whether the vital sign information sensor is communicably connected to the vital sign information display apparatus because the display window would not be able to display processed data from the sensor without communicable connection.); (Figure 1, elements 10 and 11; Figure 4, elements 10, 84, 86, and 92) acquire the vital sign information from the sensor element (paragraph [0025] – the display window is coupled with the monitor and may display physiological data and other information.  The monitor may be a pulse oximeter; paragraph [0033] – Cable 84 of the sensor 86 may be coupled to the monitor 10 or it may be coupled to a transmission device (not shown) to facilitate wireless transmission between the sensor 86 and the monitor 10); (Figures 1 and 3, elements 11, 112, 114) acquire an electronic content from a WEB server disposed on a communication network with reference to URI information that can gain access to the electronic content provided by the WEB server (paragraph [0020] – help screen system that incorporates video and/or photo stills which implies a memory; [0027] – software may be stored in memory, such as RAM, ROM, flash, or on ASIC; paragraphs [0033]-[0034] – The processor is able to retrieve from a memory an appropriate stored video help file to be viewed on the display.  Video files may be stored in a memory on the monitor or streamed/downloaded from a server or over the internet.  The monitor may include a Hypertext Transfer Protocol (HTTP) server to facilitate communication and/or downloading of video from a server or over the Internet, i.e., the device has a uniform resource identifier.); and (Figure 1, element 11; Figure 4, elements 10 and 92) display the acquired electronic content (paragraphs [0020] – a patient monitor, such as a pulse oximeter, is provided that displays physiological information, [0025]-[0026]),6PRELIMINARY AMENDMENTAttorney Docket No.: Q258359Appln. No.: Not Yet Assigned wherein the electronic content includes information relevant to the vital sign information sensor (paragraph [0020] – help screen to seek answers for questions about the operation of the device without losing time searching for a hard-copy user manual; paragraph [0022] – video applications include video display of a user manual or equipment information, video help functions, video patient (physiological) report, video alarm, and so on).  Wang does not explicitly teach the limitation of instant claim 7, that is wherein electronic content is automatically acquired from a WEB server disposed on a communication network with reference to URI information that can gain access to the electronic content provided by the WEB server.
Atsushi teaches a measuring instrument that has on a client support system, a WWW server which provides an operation manual of the measuring instrument in an HTML form (abstract, page 1, lines 5-12).  Atsushi teaches (Figure 1) that the measuring instrument has a browser function, and a monitoring unit that monitors a state of a control unit, and a transfer request for a URL according with the state of the control unit that is sent to the WWW server, whereby a proper page of the operation manual is displayed on a monitor (abstract, page 1).  Atsushi teaches that although a measuring apparatus is mentioned here as an example of a client apparatus, the technical field and application of a client apparatus are arbitrary, and in addition to a measuring apparatus, all sorts of analysis apparatuses, manufacturing apparatuses, processing apparatuses, information processing apparatuses, etc. are possible (page 2, lines 1-8).  Atsushi teaches that the measuring device makes a page transfer request to the WWW server by designating an appropriate page URL in the online manual according to the internal state (standby, measuring, or trouble) of the device (page 2, lines 15-17).  Atsushi teaches that the WWW server transmits the HTML data of the page requested to be transferred from the measuring device to the measuring device, and the measuring device analyzes the HTML data and displays it on the monitor (page 2, lines 17-21).  Atsushi teaches that the control unit of the measuring apparatus sends a command to the communication unit to specify the URL of the top page of the online manual provided by manufacturer A and to access the WWW server (page 4, lines 26-28).  Atsushi teaches that in addition to the selection by the operator, the measurement device automatically monitors the operation state of the control unit by the monitoring unit so that a page corresponding to the operation state of the measurement device is automatically sent from the WWW server (page 5, lines 12-15).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Atsushi’s client support system to the teachings of Wang’s vital sign information display system because doing so would improve the work efficiency in a client device (e.g., medical equipment, sensors, devices) (see abstract, page 1, line 6 of Atsushi).  One of ordinary skill in the art would have found Atsushi’s teaching applicable to Wang’s display system because Atsushi’s invention is explained to be useable for several examples of a client apparatus, including a measuring apparatus (see page 2, lines 1-8 of Atsushi).  
Therefore, claim 7 is unpatentable over Wang, et al. and Atsushi.

Regarding claim 8, Wang, in view of Atsushi, renders obvious the vital sign information display system according to Claim 7, as indicated hereinabove.  Wang also teaches the limitations of instant claim 8, that is wherein (Figures 1 and 3, elements 11, 112, 114) the vital sign information sensor further includes a memory storing the URI information (paragraph [0020] – help screen system that incorporates video and/or photo stills which implies a memory; [0027] – software may be stored in memory, such as RAM, ROM, flash, or on ASIC; paragraphs [0033]-[0034] – The processor is able to retrieve from a memory an appropriate stored video help file to be viewed on the display.  Video files may be stored in a memory on the monitor or streamed/downloaded from a server or over the internet.  The monitor may include a Hypertext Transfer Protocol (HTTP) server to facilitate communication and/or downloading of video from a server or over the Internet, i.e., the device has a uniform resource identifier.), and wherein in response to determining that the vital sign information sensor is communicably connected to the vital sign information display apparatus, the vital sign information display apparatus is configured to acquire the URI information from the memory (paragraph [0020] – displaying and sending the help menus/operating manuals to the device; paragraphs [0033]-[0034] – The processor is able to retrieve from a memory an appropriate stored video help file to be viewed on the display.  Video files may be streamed/downloaded from a server or over the Internet using a HTTP server.) and then acquires the electronic content from the WEB server with reference to the acquired URI information (paragraph [0020] – displaying and sending the help menus/operating manuals to the device; paragraphs [0033]-[0034] – The processor is able to retrieve from a memory an appropriate stored video help file to be viewed on the display.  Video files may be streamed/downloaded from a server or over the Internet using a HTTP server.).  Wang does not explicitly mention that the URI information or the electronic content is automatically acquired.
Atsushi teaches a measuring instrument that has on a client support system, a WWW server which provides an operation manual of the measuring instrument in an HTML form (abstract, page 1, lines 5-12).  Atsushi teaches (Figure 1) that the measuring instrument has a browser function, and a monitoring unit that monitors a state of a control unit, and a transfer request for a URL according with the state of the control unit that is sent to the WWW server, whereby a proper page of the operation manual is displayed on a monitor (abstract, page 1).  Atsushi teaches that although a measuring apparatus is mentioned here as an example of a client apparatus, the technical field and application of a client apparatus are arbitrary, and in addition to a measuring apparatus, all sorts of analysis apparatuses, manufacturing apparatuses, processing apparatuses, information processing apparatuses, etc. are possible (page 2, lines 1-8).  Atsushi teaches that the measuring device makes a page transfer request to the WWW server by designating an appropriate page URL in the online manual according to the internal state (standby, measuring, or trouble) of the device (page 2, lines 15-17).  Atsushi teaches that the WWW server transmits the HTML data of the page requested to be transferred from the measuring device to the measuring device, and the measuring device analyzes the HTML data and displays it on the monitor (page 2, lines 17-21).  Atsushi teaches that the control unit of the measuring apparatus sends a command to the communication unit to specify the URL of the top page of the online manual provided by manufacturer A and to access the WWW server (page 4, lines 26-28).  Atsushi teaches that in addition to the selection by the operator, the measurement device automatically monitors the operation state of the control unit by the monitoring unit so that a page corresponding to the operation state of the measurement device is automatically sent from the WWW server (page 5, lines 12-15).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Atsushi’s client support system to the teachings of Wang’s vital sign information display system because doing so would improve the work efficiency in a client device (e.g., medical equipment, sensors, devices) (see abstract, page 1, line 6 of Atsushi).  One of ordinary skill in the art would have found Atsushi’s teaching applicable to Wang’s display system because Atsushi’s invention is explained to be useable for several examples of a client apparatus, including a measuring apparatus (see page 2, lines 1-8 of Atsushi).  
Therefore, claim 8 is unpatentable over Wang, et al. and Atsushi.

Regarding claim 10, Wang, in view of Atsushi, renders obvious the vital sign information sensor according to Claim 1, as indicated hereinabove.  Wang also teaches the limitation of instant claim 10, that is wherein (Figure 1, element 11 – display window, i.e., display apparatus; Figure 4, elements 10 – pulse oximetry monitor, 84 - cable, and 86 – sensor; all of elements 10, 84, and 86 of Wang are being equated to the vital sign information sensor) the vital sign information sensor and the vital sign information display apparatus are physically separated (paragraph [0034] – The cable of the sensor could be coupled to a transmission device (not shown) to facilitate wireless transmission between the sensor (i.e., sensor element) and monitor).
Therefore, claim 10 is unpatentable over Wang, et al. and Atsushi.

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (U.S PGPub No. 2008/0214906) (cited in IDS) in view of Atsushi (JP 2012053890) (cited in IDS) (English translation attached – citations are made to the attached English translation from PE2E-Search).  “Pulse Oximetry Basic Principles and Interpretation” by University of Iowa Health Care is relied upon as evidence (please see attached).
Regarding claim 3, Wang, in view of Atsushi, renders obvious the vital sign information sensor according to Claim 1, as indicated hereinabove.  Wang does not specifically teach the limitations of instant claim 3, that is wherein:4PRELIMINARY AMENDMENTAttorney Docket No.: Q258359 Appln. No.: Not Yet Assignedthe information corresponding to the vital sign information sensor includes: first information corresponding to the vital sign information sensor written in a first language; and second information corresponding to the vital sign information sensor written in a second language different from the first language.  However, one of ordinary skill in the art would find presenting information in different languages to a user merely relies on presentation of information based on user preferences, in this case a preferred language.  The Examiner contends that it would have been obvious that the device of Wang would be useable across different languages.  The Examiner notes that the Applicant’s specification explains the use of certain information to be in Chinese and certain information to be in Japanese (paragraph [0035]).  
Therefore, claim 3 is unpatentable over Wang, et al. and Atsushi.

Regarding claim 4, Wang, in view of Atsushi, renders obvious the vital sign information sensor according to Claim 3, as indicated hereinabove.  Wang also teaches the limitations wherein: the URI information includes: first URI information that can gain access to the first electronic content; and second URI information that can gain access to the second electronic content (paragraph [0020] – help screen system that incorporates video and/or photo stills which implies a memory; [0027] – software may be stored in memory, such as RAM, ROM, flash, or on ASIC; paragraphs [0033]-[0034] – The processor is able to retrieve from a memory an appropriate stored video help file to be viewed on the display.  Video files may be stored in a memory on the monitor or streamed/downloaded from a server or over the internet.  The monitor may include a Hypertext Transfer Protocol (HTTP) server to facilitate communication and/or downloading of video from a server or over the Internet, i.e., the device has a uniform resource identifier.).  Wang does not specifically teach the limitations of instant claim 4, that is wherein the electronic content includes: a first electronic content that includes the information relevant to the vital sign information sensor written in the first language; and a second electronic content that includes the information relevant to the vital sign information sensor written in the second language.  However, one of ordinary skill in the art would find presenting information in different languages to a user merely relies on presentation of information based on user preferences, in this case a preferred language.  The Examiner contends that it would have been obvious that the device of Wang would be useable across different languages.  The Examiner notes that the Applicant’s specification explains the use of certain information to be in Chinese and certain information to be in Japanese (paragraph [0035]).  
Therefore, claim 4 is unpatentable over Wang, et al. and Atsushi.

Regarding claim 6, Wang, in view of Atsushi, renders obvious the vital sign information sensor according to Claim 1, as indicated hereinabove.  Wang also teaches the limitation of instant claim 6, that is wherein:5PRELIMINARY AMENDMENTAttorney Docket No.: Q258359Appln. No.: Not Yet Assigned the vital sign information sensor is a pulse oximeter (paragraphs [0005]-[0006], paragraph [0020] – A patient monitor, such as a pulse oximeter, is provided that displays physiological information).  Wang does not specifically teach the limitations of instant claim 6, that is wherein the sensor element includes: a light emitter configured to emit light toward the physiological tissue of the subject; and a light receiver configured to receive the light that is emitted from the light emitter and then transmitted through or reflected by the physiological tissue.  However, these limitations not described by Wang are well understood in the art and simply describe the overall mechanism of a pulse oximeter.  As evidenced by University of Iowa Health Care (Pulse Oximetry Basic Principles and Interpretation), pulse oximetry is often regarded as a fifth vital sign (Introduction).  It is further explained that pulse oximeters operate based on the principle of different absorption and light emission of the deoxygenated form of Hemoglobin and the oxygenated form of Hemoglobin (Background).  The oximeter utilizes an electronic processor and a pair of small light-emitting diodes (LEDs) facing a photodiode through a translucent part of the patient’s body, usually a fingertip or an earlobe (Background).  
Therefore, claim 6 is unpatentable over Wang, et al. and Atsushi.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (U.S PGPub No. 2008/0214906) (cited in IDS) and Atsushi (JP 2012053890) (cited in IDS) (English translation attached – citations are made to the attached English translation from PE2E-Search), further in view of Raduchel, et al. (WO 2018/152410).
 Regarding claim 9, Wang, in view of Atsushi renders obvious the vital sign information display system according to Claim 7, as indicated hereinabove.  Wang also teaches the limitations of instant claim 9, that is wherein: the electronic content includes electronic contents (paragraphs [0033]-[0034] – The processor is able to retrieve from a memory an appropriate stored video help file to be viewed on the display.  Video files may be streamed/downloaded from a server or over the Internet using a HTTP server.  Video help files may include jpeg files, mpeg files, or any other appropriate storage format); each of the electronic contents includes the information corresponding to the vital sign information sensor written in a different language (paragraph [0020] – The video presentation of information to the user may duplicate, augment, and/or improve information provided in a hard-copy or primarily textual user manual, which would be provided in a corresponding one of languages., paragraphs [0033]-[0034]); the URI information includes pieces of URI information (paragraphs [0033]-[0034] – the monitor may include a Hypertext Transfer Protocol (HTTP) server to facilitate communication and/or downloading of video from a server or over the Internet.  Longer and/or supplemental videos may be accessed via a server or over the Internet.); each of the pieces of URI information can gain access to a corresponding one of the electronic contents (paragraphs [0033]-[0034] – Longer and/or supplemental videos may be accessed via a server or over the Internet.), and wherein the vital sign information display apparatus is configured to:7PRELIMINARY AMENDMENTAttorney Docket No.: Q258359Appln. No.: Not Yet Assigned (Figures 1 and 3, elements 11, 112, 114) acquire an electronic content corresponding to the selected URI information from the WEB server with reference to the selected URI information; and display the acquired electronic content (paragraph [0020] – help screen system that incorporates video and/or photo stills which implies a memory; [0027] – software may be stored in memory, such as RAM, ROM, flash, or on ASIC; paragraphs [0033]-[0034] – The processor is able to retrieve from a memory an appropriate stored video help file to be viewed on the display.  Video files may be stored in a memory on the monitor or streamed/downloaded from a server or over the internet.  The monitor may include a Hypertext Transfer Protocol (HTTP) server to facilitate communication and/or downloading of video from a server or over the Internet, i.e., the device has a uniform resource identifier.).  Wang does not necessarily teach the limitations of instant claim 9, that is wherein the vital sign information display apparatus is configured to: acquire position information of the vital sign information display apparatus and select one of the pieces of URI information based on the acquired position information.
Raduchel teaches systems and methods for providing a healthcare provider with an electronic medical record of a patient, a recommendation, or an alert relating to the patient, based on an analysis of the patient's health data (abstract).  Raduchel teaches that a receive event can also be defined as when a healthcare provider receives an electronic medical record from a user or other source (page 76, lines 29-32).  Raduchel teaches that care plan events can be defined as capturing data related to the creation, modification, and execution of a care plan (page 77, lines 1-2).  Raduchel teaches that this event can also consist of capturing health sensor data (page 77, line 9).  Raduchel teaches that health sensors can take the form of many different devices including but not limited to fitness monitors, blood glucose monitors, weight scales, infusion pumps, temperature monitors, stethoscopes, blood coagulation (PT/INR) meters, pulse oximeter monitors, apnea monitors, electrocardiogram monitors, and fetal monitors (page 77, lines 9-13).  Raduchel teaches that the user electronic device can capture a physical location, such as GPS coordinates, a location derived from Wi-Fi, a location derived from the cellular network, or location from other advantageous means (Page 72, lines 21-23).  Raduchel explains that the user electronic device can signal being at the location of the healthcare provider, which can be viewed as a form of checking in for the user’s appointment (Page 72, lines 23-25).  Raduchel explains that this mechanism can also inform the healthcare provider that the user has arrived for their upcoming appointment at a specific time (Page 72, lines 25-28).  Raduchel explains that the user electronic device can have an app loaded that is continually listening to spoken commands (page 99, lines 17-18).  Raduchel further teaches that the user electronic device can be enabled with natural language processing AI or other advantageous technologies to interpret the spoken commands (page 99, lines 18-20).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wang’s vital sign information display system with Raduchel’s system of providing medical records and health sensor data to a healthcare provider.  One of ordinary skill in the art would recognize that both include the possibility of acquiring pulse oximetry data and providing the information at a separate viewing location.  One of ordinary skill in the art would also recognize that Wang’s ability to stream/download from a server or over the internet would allow the device’s location to determined (please see paragraph [0033] of Wang).  One of ordinary skill in the art would recognize that Raduchel’s system determines location based a location derived from Wi-Fi, a location derived from the cellular network, or location from other advantageous means (please see Page 72, lines 21-23 of Raduchel).  Raduchel explains that this location information can trigger the healthcare provider know the user has arrived for their appointment.  Wang’s system can be used in a similar way to trigger a particular action to occur on the vital signs information display device.  For instance, one of ordinary skill in the art would find it reasonable that GPS locations of the user could allow the device to prepare electronic content for the healthcare worker who is treating the patient, upon arrival of the patient at the hospital.
Therefore, claim 9 is unpatentable over Wang, et al. and Raduchel, et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792